Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 5/6/2020.  Claims 1-3, 6, 8-19 are pending.  Claims 16-19 are withdrawn.  Claims 1-3, 6, and 8-15 are considered on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/21 has been entered.
Claim Objections
Claim 1 is objected to for the spelling of tri-dimensional hollow bodys.  Correction is required.
 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 6 and 8-19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-10, 12-13, 17, and 19-20 of copending Application No. 16/108615. Although the claims at issue are not identical, they are not patentably distinct from each other because the both teach a composition comprising an oxidoreductase enzyme immobilized inside a support substrate by means of a chemical bond for cleaning.  Also it is noted that even if the oxidoreductase  is immobilized within the substrate/particle, it would still be considered “on a supporting substrate” since it is immobilized onto a surface of the substrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6 and 8-19 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6, 8, 9, and 11-20 of copending Application No. 16/108694. Although the claims at issue are not identical, the both teach a composition and kit comprising an oxidoreductase enzyme immobilized with a mediator inside a support substrate (see ‘694 claim 8) by means of a chemical bond for cleaning.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	The Applicant has requested that these rejections be held in abeyance until allowable subject matter is indicated.  However MPEP 804 I 1 states:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.

While the Applicant did respond to these double patenting rejections by amending the claims, they remain rejected as detailed in the above modified rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Buckholz et al. (US2014/0045241).
Buckholz et al. teach a composition comprising an enzyme immobilized and entrapped inside the hollow body of a micellar or inverted micellar polymer [0005] (e.g. supporting substrate) where the enzyme is crosslinked (e.g. a covalent bond) to the inside of the micellar or inverted micellar polymer’s surface [00010, 0077, 0099, 0106 ].  The enzyme can be carbonic anhydrase (CA), or several oxidoreductases including laccase and peroxidases [0080, 0081].  Buckholz et al. emphasizes that the enzyme can be tethered (e.g. covalently bound) to the inside surface of the micellar/inverted micellar polymer [0200-0201, 0232].  Buckholz et al. teach that the micellar/inverted micellar polymers are inorganic polysiloxane polymers (e.g. inorganic particles with a tri-dimensional structure that includes a hollow body where the enzyme resides) [0152, 0185, 0192]. Buckholz et al. teach that this immobilization improves the stability of the enzyme as well as water solubility [0166, 0193]. Also, Figs. 3, 5-9 of Buckholz et al. teach that the micellar polymer substrate is non-woven and also has pores (i.e. tri-dimensional hollow bodies).  Therefore enzymes immobilized on the surface of the polymer will also be immobilized inside the tri-dimensional hollow bodies (i.e. pores) of the polymer.
	While Buckholz et al. does not specifically teach a composition of both laccases and peroxidases immobilized in a micellar polymer this would be obvious since they teach each enzyme separately and it would be obvious to produce a composition with both since they expressly state both enzymes are suitable for their invention and would be a recognized by one of ordinary skill in the art as combining equivalent compositions known for the same purpose (MPEP 2144.06 I).  Also it is noted that even if the peroxidase is immobilized within the micellar polymer, it would still be considered “on a 
	It is noted that claim 3 limits the enzyme is “reusable” inside a wherein clause.  However this is an intended result or use of the composition and does not add a specific structural limitation.  MPEP 2111.04 I states “Claim scope is not limited by claim … language that does not limit a claim to a particular structure”.  Therefore art reading on the structure of the composition will also read on this intended result. 
	Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response To Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.  The Applicant argues that the prior art cited “fails to teach or disclose cleaning agents comprising the components recited in the present claims” (Applicant’s Reply, pg. 5). However they Applicant was not specific as to what limitation was missing.  As detailed in the modified rejection above, the art of Buckholz et al. continues to read on the 
		Applicants rely on the arguments used in traversing the above rejection to also traverse this rejection without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to this rejection.

Claims 9-12 and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Buckholz et al. (US2014/0045241) as applied to claim 1-6, 8, and 13-14 above, and further in view of Becker et al. (EP2350250, published 2014) in light of support by Schneider et al. (US 5700769).
While Buckholz et al. teach a composition comprising a laccase and peroxidase immobilized by covalent bonds on the inside of a micellar or inverted micellar polysiloxane, they do not teach that their composition includes a surfactant or a mediator for either laccase or peroxidase.  However this would be obvious in view of Becker et al. who also teaches a composition comprising laccase and peroxidase immobilized in a polymer matrix (Becker, [0006, 0007]).  They also teach that their composition comprises a surfactant (Becker, [0008]) that can be nonionic, anionic, cationic, or zwitterionic (Becker, [0128]).  Their composition can also include the laccase mediator ABTS ((2,2’-azino-bis(3-ethylbenzothiazoline-6-sulfate)) an organic based mediator (Becker, [0015]).  It is noted ABTS is also a mediator that enhances the bleaching power of peroxidases as supported by Schneider et al. (See Fig 5, col 3, lines 15-25 and Example 5).  Therefore ABTS is a mediator for both laccase and peroxidase. 

Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Request for Interview
This case has made little progress in this round of prosecution. The Examiner believes an interview could be useful in progressing this case.  The Applicant is encourage to contact Thane Underdahl at (303) 297-4299 to discuss the claims/claim amendments to place this case in condition for allowance prior to replying to this Office Action. 

Conclusion
All claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. While claim 1 was amended, these limitations are not new but were previously presented in claims 4 and 5.  However claims 4 and 5 were previously rejected under 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699